Citation Nr: 1823783	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-31 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1972 to January 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current left or right ear hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.

2.  Tinnitus was not shown in service or within a year of service discharge; and, the preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In Jandreau, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, where postservice audiometric findings indicate that there is a hearing loss disability, and where there is a sound basis upon which to attribute the postservice findings to the in-service injury (as opposed to incurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  "The threshold for normal hearing is between 0 and 20 [decibels], and higher thresholds indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Service treatment records are negative for complaints, treatment, or diagnoses of hearing loss or tinnitus.  The Veteran's military occupational specialty (MOS) was noted as Clerk Typist.  

On entrance into service in June 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
x
5
LEFT
25
15
5
x
15

On service separation examination in November 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
x
5
LEFT
5
5
5
x
15

The Veteran's ears were otherwise noted as normal on the clinical evaluation.  

On an October 2013 VA audiology consultation note, the Veteran reported trouble hearing and stated that he talked loudly.  The right ear showed mild to moderate sensorineural hearing loss and the left ear showed mild to severe sensorineural hearing loss.  Speech discrimination was good in the right ear and fair in the left ear.  The Veteran was fitted with hearing aids.

On the authorized audiological evaluation in April 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
50
60
LEFT
40
40
60
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in each ear as well as tinnitus.  The Veteran reported constant tinnitus since basic training.  The examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in military service.  The examiner stated that her opinion was based on:

Clinical experience and expertise.  Consideration of current audiometric data, duties and duration in the service (clerk typist w/ low probability of noise exposure and 1 year and 5 months total service time), occupational noise exposure with report of HPD use (clerical and factory with HPD use), and service treatment records which provide a normal exit and entrance exam [both ears] that does not indicate a threshold shift.  The lack of shift in hearing would suggest the lack of acoustic trauma.

On his VA Form 9 in September 2015, the Veteran stated that he believed his current hearing loss and tinnitus were the result of noise trauma during service.  He stated that he had tinnitus even while exiting service although he did not complain of it at the time.  He stated that while his job was clerk typist he also had other duties that had him around noise trauma.  "I was involved in seven or eight field exercises that had me around weapons fire along with various times on the firing ranges and also while riding in the Army vehicles.  I remember them giving us earplugs on occasion that would not stay in and of course this would also expose me to hearing damage.  I strongly feel that my current diagnosed hearing disability had its start while in the U.S. Army."

The April 2014 VA audiological test confirms hearing loss disability for VA purposes in each ear under 38 C.F.R. § 3.385, and tinnitus has been diagnosed.  The first element of Shedden is met.  The Veteran's reported history of military noise exposure is credible.  The circumstances of his military service are consistent with the noise exposure he has attested to having therein.  The question remaining then is whether the evidence establishes a causal connection between the current hearing loss and/or tinnitus and the Veteran's in-service noise exposure.

The Board has considered the probative evidence of record, including the Veteran's assertions concerning his in-service noise exposure and hearing loss and tinnitus symptomatology and the medical evidence.  

The April 2014 VA opinion, which the Board finds probative, does not support a causal relationship between the Veteran's hearing loss or tinnitus and military service.  The VA opinion was based on knowledge of the Veteran's in-service and post-service history, clinical presentation, and the examiner's medical training.  It was also supported by a sufficient rationale.  The examiner described the in-service audiometric testing results, which did not demonstrate a threshold shift in hearing during service, the Veteran's specialty of Clerk Typist, his relatively brief period of active duty, and his postservice noise exposure history.  

There is no competent medical evidence to the contrary.  The Board has reviewed the Veteran's written statement that he had had tinnitus since service and that he believed his current hearing loss was related to noise exposure during service.  The Board notes that the service treatment records do not show any complaints or sick call visits related to hearing loss or tinnitus, and that the record does not credibly demonstrate that the Veteran had decreased hearing in service or that such symptom was present for decades after service.  

The Veteran's lay opinion that his current hearing loss and tinnitus are related to noise exposure in service is not competent.  This is a complex medical question for which medical expertise is required, particularly in light of his post-service noise exposure and the absence of documented complaints of hearing loss or tinnitus in service or for many years thereafter.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Further, a hearing loss disability was not affirmatively shown to have been manifested in service or to a compensable degree within one year of discharge.  38 C.F.R. § 3.303 (a), 3.307, 3.309.  The earliest medical record regarding complaints/treatment of his hearing loss is dated more than 35 years after service separation.  Further, as noted the entrance and separation examinations did not reflect findings or complaints of hearing loss.  In light of the lack of complaints of hearing loss symptoms for decades after service, continuity of symptomatology is not established.  38 C.F.R. § 3.303 (b).  While the Veteran has reported that he has experienced tinnitus since service, the Board finds the lack of documentation of such complaints for nearly 40 years following service, combined with the April 2014 VA examiner's opinion that such complaints are not related to service, more probative than the Veteran's current statement regarding onset of tinnitus.

As the preponderance of the evidence is against the claims, service connection for bilateral hearing loss and tinnitus is not warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


